


Exhibit 10.1




FIRST AMENDMENT TO
FIXED PAYMENT NOTE


This FIRST AMENDMENT TO FIXED PAYMENT NOTE (this “Amendment”) is made and
entered into as of May 30, 2013 (the “Amendment Effective Date”) by and between
WESTMORELAND RESOURCES, INC., a Delaware corporation (“WRI”), and FEEDSTOCK
INVESTMENTS IV, LLC, a Delaware limited liability company (“Investor”), to be
effective as provided in Section 3.
RECITALS


A.    Investor is indebted to WRI in accordance with the terms of that certain
Fixed Payment Note, dated as of October 16, 2008 made by Investor in favor of
WRI (as amended, restated, supplemented or otherwise modified from time to time,
the “Note”). Capitalized terms used in this Amendment without definition have
the meanings given in the Note.
B.     Subject to the terms and conditions set forth herein, the Investor is
willing to extend the maturity date of the indebtedness under, and agrees to
such amendments relating to, the Note.
AGREEMENTS


NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Amendment, and other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:
1.Amendment to the Note.
a.The paragraph entitled “Maturity/Payment Schedule” in the Note is hereby
amended and restated in its entirety as follows:
“Maturity/Payment Schedule. Investor shall pay to WRI the amount (the “Fixed
Payment”) of $2,000,000 each calendar quarter, according to the terms and
subject to adjustments set forth herein. Payments for any quarter in which this
Note terminates mid-quarter shall be prorated based upon the number of days in
the quarter. The Fixed Payment shall be paid within ten (10) business days
following Investor's receipt of an invoice from WRI delivered after each
completed calendar quarter, commencing with the invoice pertaining to the
calendar quarter ending December 31, 2008, and continuing through and until the
earliest of (x) the payment in respect of the calendar quarter ending
December 31, 2013, or, if earlier, the partial quarter ending on the day of
termination of that certain Coal Mining Sublease Agreement by and between
Westmoreland and Absaloka (the “Maturity Date”) and (y) such date as a total
amount of $27,215,982 (the “Principal Sum”) and all interest accrued thereon has
been paid under this Note and (z) the occurrence of any of the events set forth
under “Termination of Note” below. On the Maturity Date, unless the Note has
been earlier terminated, the remaining Principal Sum and all accrued interest
shall be immediately due and payable. In circumstances described (i) in
Section 7 of the Agreement upon the occurrence of a Breach Liquidation, and
(ii) in Section 8 of



--------------------------------------------------------------------------------




the Agreement upon the withdrawal of Investor from Absaloka, Absaloka may make
Fixed Payments to WRI on behalf of Investor, which payments shall be applied by
WRI to the Fixed Payment Obligations hereunder.”
b.The paragraph entitled “Deferral of Fixed Payments” in the Note is hereby
amended and restated in its entirety as follows:
“Deferral of Fixed Payments. If the Fixed Payment for a given calendar quarter
(plus any deferred Fixed Payment from a prior period) exceeds an amount which is
equal to ninety percent (90%) of Investor's share of Indian Coal Production Tax
Credits available to Absaloka for a given calendar quarter (the “Maximum
Credit”) under the Amended and Restated Limited Liability Company Agreement of
Absaloka dated effective October 16, 2008 (the “Operating Agreement”), Investor
shall have the right to defer the payment of such excess amount until the next
succeeding calendar quarter, at which time such excess amount shall be paid, in
addition to the $2,000,000 Fixed Payment, subject to additional deferral in the
event the Maximum Credit is exceeded. The deferral provided for in the preceding
sentence shall be subject to adjustment in accordance with the provisions of
Section 14.2 of the Agreement. Investor's obligation to make Fixed Payments
shall in no event be deferred beyond the payment in respect of the quarter
ending December 31, 2013.”
2.Defined Terms. All references in the Note, as amended by this Amendment, to
“this Note” shall be deemed to be a reference to the Note as amended by this
Amendment and as further amended, restated, supplemented or otherwise modified
from time to time.
3.Effectiveness of Amendment. This Amendment shall be effective upon the
execution and delivery of an executed counterpart to this Amendment by each of
WRI and the Investor, and upon such execution and delivery, the Note shall be
amended in accordance with the terms hereof.
4.Effect of Amendment. Except only as modified by this Amendment, the Note shall
remain in full force and effect. In the event of any conflict between this
Amendment, on the one hand, and the Note, on the other hand, this Amendment
shall control.
5.Governing Law; Jurisdiction; Venue. This Amendment shall be deemed to be a
contract made under, and shall be construed in accordance with, the laws of the
State of Delaware.
6.Counterparts; Facsimile Signature. This Amendment may be executed
simultaneously in any number of counterparts, each of which when so executed and
delivered shall be taken to be an original; but such counterparts shall together
constitute but one and the same document. Delivery by facsimile or other
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.
7.Severability. In case any provision of this Amendment shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
such invalid, illegal or unenforceable provision

2

--------------------------------------------------------------------------------




shall be reformed to render such provision valid and enforceable and so as to
give effect to the intent manifested by such provision.
8.Titles and Subtitles. The titles of the sections and subsections of this
Amendment are for convenience of reference only and are not to be considered in
construing this Amendment.
[Remainder of page intentionally left blank.]

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, WRI and the Investor have executed this Amendment with
effect as set forth in Section 3 above.
WRI:
WESTMORELAND RESOURCES, INC.






By:  /s/ Kevin A. Paprzycki
Name: Kevin A. Paprzycki
Title: Vice President


 
INVESTOR:
 
FEEDSTOCK INVESTMENTS IV, LLC
By its Sole Member,
FMR LLC






By: /s/ Gary L. Greenstein
Name: Gary L. Greenstein
Title: Attorney-in-Fact






4